DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 10-22-2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20190361451 A1) in view of Regmi (US 20180120837 A1).

REGARDING CLAIM 1, Wilson teaches, detect a physical abnormality of a driver (Wilson: [0043] The method in step 300 first detects that a passenger is present within the autonomous automotive vehicle. Thereafter the behavior and well-being of the passenger, i.e. occupant, in the vehicle is continuously monitored using sensors within the vehicle. For example, audio sounds can be detected from a microphone whereby verbalizations of the passenger are digitally signal processed to search for matching sounds which would indicate a medical crisis such as but not limited to: choking; gasping for air; crying in pain; vomiting; screaming; calling for medical help; groaning; and complete silence indicating lack of breathing; [FIG 3A(304)] an abnormality detection part for detecting a physical abnormality of a driver can be observed.); set a target time period based on the abnormality detected by the processor (Wilson: [0061] ...safe rendezvous location A may have a 12 minute travel time for the ambulance and a 12 minute travel time for the autonomous automotive vehicle totaling 24 minutes combined. A safe rendezvous location B may have a 12 minute travel time for the ambulance and a 10 minute travel time for the autonomous automotive vehicle totaling 22 minutes combined. In either case the passenger will have to wait for 12 minutes before EMS personnel from the ambulance will be able to care for him and begin his transport to the hospital. However it is preferable for the method to select rendezvous location B which has a two minute buffer to offset possible traffic congestion or other delays of the autonomous automotive vehicle while traveling to the rendezvous location (also see ¶'s [0062] and [0063] for further discussion regarding set a target time period based on the abnormality detected by the processor).); detect a plurality of stop point candidates which exist in a traveling direction of the vehicle (Wilson: see at least ¶'s [0060-0063]; [at least FIG 4 (416)] a candidate detection part for detecting a plurality of stop point candidates which exist in a traveling direction of the vehicle can be observed.); estimate a time period required to reach each of the stop point candidates (Wilson: [0060] ...A coordinating list of travel times is compiled in step 356 for travel to each of the listed safe rendezvous locations...; also see ¶'s [0061-0063]; [FIG. 3B (332, 336), 3C (352, 365, 360, 368, 364, 372, 376, 380), 4 (416, 420)] a required time period estimation part for estimating a time period required to reach each of the stop point candidates can be observed.); set a stop point (Wilson: [0060] FIG. 3C shows expanded views of steps 332 and 336 of the flow chart of FIG. 3B. Step 332 determines a rendezvous location for the autonomous vehicle to meet the EMS vehicle in the event of a medical emergency of a passenger traveling in the autonomous automotive vehicle and requiring emergency medical treatment followed by transport to a hospital. In step 352 a list of safe rendezvous locations is determined...; also see ¶'s [0061-0063]; [at least FIG 4 (416)] a stop point setting part for setting a stop point can be observed.); wherein the processor is configured to set the stop point from one or more of the (Wilson: ¶[0060-0063]).
Wilson does not explicitly disclose, and control the vehicle to travel to the stop point and stop at the stop point, and the processor is further configured to transmit a first control signal to a power steering of the vehicle to cause the vehicle to keep traveling in a lane and a second control signal to an engine of the vehicle to cause the vehicle to travel at a vehicle speed which is lower than a predetermined value until the vehicle reaches the stop point, when the physical abnormality of the driver is detected.
However, in the same field of endeavor, Regmi teaches, “processor 410 may communicate with the ambulance using V2V communication through communication device 440 such that the ambulance and the school bus move toward one another simultaneously. The ambulance and the school bus may thus meet in a middle location (i.e., meet half-way) to save critical time (Regmi: [0038]); “At 540, process 500 may involve processor 410 determining an evacuation plan based on the emergency severity...emergency evacuation system 400 may command the vehicle to autonomously pull over to a safe location in a vicinity of the vehicle, such as a side of a road, a shoulder of the road, or a parking lot by the road. When operated in autonomous-driving mode C, emergency evacuation system 400 may command the vehicle to autonomously reduce the speed of the vehicle until the vehicle fully stops…For example, the school bus may be driving in an inner lane of road, while the outer lane is occupied by other vehicles which do not allow the school bus to change lane to the outer lane for pulling over. In such an event that the vehicle also fails to execute the evacuation plan according to mode B, processor 410 may subsequently attempt to drive the vehicle with an autonomous-driving mode (Regmi: [0033-0034]), for the benefit of saving critical time in an emergency evacuation.
Regmi does not explicitly recite the terminology, “the processor is further configured to transmit a first control signal to a power steering of the vehicle to cause the vehicle to keep traveling in a lane”. However, Regmi does teach a processor of an autonomous vehicle executing lane-keeping controls. Which reads on the claimed limitation.
Regmi does not explicitly recite the terminology, “signal to an engine”. However, Regmi does teach reducing rate of travel until a stop-point is reached. Which reads on the claimed limitation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an emergency rendezvous coordination method disclosed by Wilson to include mid-meet locations taught by Regmi. One of ordinary skill in the art would have been motivated to make this modification in order to saving critical time in an emergency evacuation.

REGARDING CLAIM 2, Wilson in view of Regmi remain as applied above to claim 1, and further, Regmi also teaches, a non-volatile memory preliminarily storing therein a plurality of values of the target time period each corresponding to a respective one of a plurality of physical abnormalities (Regmi: [ABS] In an event that a medical emergency is detected, the system determines the severity of the emergency and takes appropriate control of the vehicle. If the medical emergency is not life-threatening, the system may drive the vehicle to a safe area, park the vehicle, and then request help from emergency service providers (e.g., ambulance and police). If the medical emergency is severe (e.g., life-threatening), the system may transition the vehicle to an EMS (Emergency Medical Service)-privileged vehicle and autonomously drive the vehicle to an emergency service provider; [0038] The determining of the most suitable destination may involve processor 410 executing a software algorithm stored in memory 420 to calculate the distance or to estimate the period of time, or both; [FIG. 5] a plurality of values of the target time period each corresponding to a respective one of a plurality of physical abnormalities can be observed.) wherein the processor is further operable to read, from the non-volatile memory, one of the stored values of the target time period which corresponds to the physical abnormality detected by the processor (Regmi: [ABS] In an event that a medical emergency is detected, the system determines the severity of the emergency and takes appropriate control of the vehicle. If the medical emergency is not life-threatening, the system may drive the vehicle to a safe area, park the vehicle, and then request help from emergency service providers (e.g., ambulance and police). If the medical emergency is severe (e.g., life-threatening), the system may transition the vehicle to an EMS (Emergency Medical Service)-privileged vehicle and autonomously drive the vehicle to an emergency service provider; [0038] The determining of the most suitable destination may involve processor 410 executing a software algorithm stored in memory 420 to calculate the distance or to estimate the period of time, or both; [FIG. 5] a plurality of values of the target time period each corresponding to a respective one of a plurality of physical abnormalities can be observed.).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20190361451 A1) in view of Regmi (US 20180120837 A1)  as applied to claim 1 above, and further in view of Matsubayashi (US 20080067841 A1) and Moennich (US 20180201261 A1).

REGARDING CLAIM 4, Wilson in view of Regmi remain as applied above to claim 1, and further, Wilson also teaches, set the stop point from one or more of the plurality of stop point candidates (Wilson: see at least ¶'s [0060-0063]; [at least FIG 4 (416)] a candidate detection part for detecting a plurality of stop point candidates which exist in a traveling direction of the vehicle can be observed.) each satisfying a condition that the required time estimated with respect thereto is equal to or less than the target time period (Wilson: [0060-0063]).
Wilson in view of Regmi do not explicitly disclose, estimate a rear-end collision risk at each of the stop point candidates.
However, in the same field of endeavor, Matsubayashi teaches, “That is, the rear radar sensor 42 continues to obtain, at predetermined time intervals, the information regarding the relation between the following vehicle and the subject vehicle, which may include the speed of the following vehicle relative to the subject vehicle and the relative distance from the subject vehicle to the following vehicle. When the rear radar sensor 42 is a millimeter radar sensor, for example, the rear radar sensor 42 may be adapted to use the dual-frequency CW (Continuous Wave) technique to detect the relative speed of the following vehicle and the relative distance to the following vehicle. In this case, for example, the rear radar sensor 42 detects the relative speed of the following vehicle using Doppler frequencies of electric waves and detects the (Matsubayashi: [0032]), for the benefit of predicting a collision with a following vehicle (Matsubayashi: [0005]).
Matsubayashi does not explicitly recite the terminology “at each of the stop point”. However, Matsubayashi does teaches estimate a rear-end collision risk “pre-determined intervals” or “continuously”. Which is capable of estimating a rear-end collision risk for a stop point.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an emergency rendezvous coordination method disclosed by a modified Wilson to include rear-end collision determination taught by Matsubayashi. One of ordinary skill in the art would have been motivated to make this modification in order to determine a collision with a following vehicle.
Wilson in view of Regmi and Matsubayashi teach estimating a plurality of rendezvous points and rear-end collision assessment. Wilson in view of Regmi and Matsubayashi do not explicitly disclose, the rear-end collision risk estimated with respect thereto is smallest.
However, in the same field of endeavor, Moennich teaches, “The provided method, as a safety path for much more complex algorithms or methods for characterizing the collision severity based on the above-mentioned features or input variables, can be used for evaluating head-on, side, and rear collisions. A safety path that is simple and reliable is particularly meaningful” (Moennich: [0015]), for the benefit of evaluating a safest path (risk map) for pre-collision evaluation.
risk map) for precollision evaluation taught by Moennich. One of ordinary skill in the art would have been motivated to make this modification in order to evaluate a safest path (risk map) for pre-collision evaluation.

REGARDING CLAIM 5, Wilson in view of Regmi, Matsubayashi, and Moennich remain as applied above to claim 4, and further, Matsubayashi also teaches, the rear-end collision risk is calculated based on a visibility risk and a relative speed risk (Matsubayashi: [0032] That is, the rear radar sensor 42 continues to obtain, at predetermined time intervals, the information regarding the relation between the following vehicle and the subject vehicle, which may include the speed of the following vehicle relative to the subject vehicle and the relative distance from the subject vehicle to the following vehicle. When the rear radar sensor 42 is a millimeter radar sensor, for example, the rear radar sensor 42 may be adapted to use the dual-frequency CW (Continuous Wave) technique to detect the relative speed of the following vehicle and the relative distance to the following vehicle. In this case, for example, the rear radar sensor 42 detects the relative speed of the following vehicle using Doppler frequencies of electric waves and detects the relative distance to the following vehicle from the information regarding the phases of the two frequencies.).

REGARDING CLAIM 6, Wilson in view of Regmi, Matsubayashi, and Moennich remain as applied above to claim 5. Wilson in view of Regmi, Matsubayashi, and Moennich teaches a risk (Matsubayashi: [0032] That is, the rear radar sensor 42 continues to obtain, at predetermined time intervals, the information regarding the relation between the following vehicle and the subject vehicle, which may include the speed of the following vehicle relative to the subject vehicle and the relative distance from the subject vehicle to the following vehicle. When the rear radar sensor 42 is a millimeter radar sensor, for example, the rear radar sensor 42 may be adapted to use the dual-frequency CW (Continuous Wave) technique to detect the relative speed of the following vehicle and the relative distance to the following vehicle. In this case, for example, the rear radar sensor 42 detects the relative speed of the following vehicle using Doppler frequencies of electric waves and detects the relative distance to the following vehicle from the information regarding the phases of the two frequencies.).
Matsubayashi does not explicitly recite the terminology “at each of the stop point”. However, Matsubayashi does teaches estimate a rear-end collision risk “pre-determined intervals” or “continuously”. Which is capable of estimating a rear-end collision risk for a stop point.

REGARDING CLAIM 7, Wilson in view of Regmi, Matsubayashi, and Moennich remain as applied above to claim 5, and further, Matsubayashi also teaches, the relative speed risk is calculated based on a relative speed of a following vehicle, the rear-end collision risk becomes higher as the relative speed of the following vehicle with respect to each of the stop point (Matsubayashi: [0032] That is, the rear radar sensor 42 continues to obtain, at predetermined time intervals, the information regarding the relation between the following vehicle and the subject vehicle, which may include the speed of the following vehicle relative to the subject vehicle and the relative distance from the subject vehicle to the following vehicle. When the rear radar sensor 42 is a millimeter radar sensor, for example, the rear radar sensor 42 may be adapted to use the dual-frequency CW (Continuous Wave) technique to detect the relative speed of the following vehicle and the relative distance to the following vehicle. In this case, for example, the rear radar sensor 42 detects the relative speed of the following vehicle using Doppler frequencies of electric waves and detects the relative distance to the following vehicle from the information regarding the phases of the two frequencies.).
Matsubayashi does not explicitly recite the terminology "the rear-end collision risk becomes higher as the relative speed of the following vehicle increases". However, Matsubayashi does teach determining risk of rear-end collision using relative speed and relative position of a trailing vehicle. Which, to a skilled practitioner in the art, implicitly discloses "the rear-end collision risk becomes higher as the relative speed of the following vehicle increases".

Response to Arguments
Applicant’s amendments have overcome the claim interpretations of claims 1-3 (claim 3 cancelled) under 35 USC §112(f). 

Applicant’s arguments, see page 9, filed 10-22-2021, with respect to the rejection of claim 1 under 35 USC §101 non-statutory double patenting have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC §101 non-statutory double patenting has been withdrawn. 

Applicant’s arguments, see pages 7-8,  filed 10-22-2021, with respect to the rejection of claims 1-3 (claim 3 cancelled) under 35 USC §103 have been fully considered and are not persuasive.
The applicant has contended that the prior art combination of Wilson (US 20190361451 A1) in view of Regmi (US 20180120837 A1) does not teach that which is claimed in the proposed amendments to independent claim 1. The examiner respectfully disagrees.
As cited above, Wilson (US 20190361451 A1) in view of Regmi (US 20180120837 A1) teach, detect a physical abnormality of a driver (Wilson: [0043] The method in step 300 first detects that a passenger is present within the autonomous automotive vehicle. Thereafter the behavior and well-being of the passenger, i.e. occupant, in the vehicle is continuously monitored using sensors within the vehicle. For example, audio sounds can be detected from a microphone whereby verbalizations of the passenger are digitally signal processed to search for matching sounds which would indicate a medical crisis such as but not limited to: choking; gasping for air; crying in pain; vomiting; screaming; calling for medical help; groaning; and complete silence indicating lack of breathing; [FIG 3A(304)] an abnormality detection part for detecting a physical abnormality of a driver can be observed.); set a target time period based on the abnormality detected by the processor (Wilson: [0061] ...safe rendezvous location A may have a 12 minute travel time for the ambulance and a 12 minute travel time for the autonomous automotive vehicle totaling 24 minutes combined. A safe rendezvous location B may have a 12 minute travel time for the ambulance and a 10 minute travel time for the autonomous automotive vehicle totaling 22 minutes combined. In either case the passenger will have to wait for 12 minutes before EMS personnel from the ambulance will be able to care for him and begin his transport to the hospital. However it is preferable for the method to select rendezvous location B which has a two minute buffer to offset possible traffic congestion or other delays of the autonomous automotive vehicle while traveling to the rendezvous location (also see ¶'s [0062] and [0063] for further discussion regarding set a target time period based on the abnormality detected by the processor).); detect a plurality of stop point candidates which exist in a traveling direction of the vehicle (Wilson: see at least ¶'s [0060-0063]; [at least FIG 4 (416)] a candidate detection part for detecting a plurality of stop point candidates which exist in a traveling direction of the vehicle can be observed.); estimate a time period required to reach each of the stop point candidates (Wilson: [0060] ...A coordinating list of travel times is compiled in step 356 for travel to each of the listed safe rendezvous locations...; also see ¶'s [0061-0063]; [FIG. 3B (332, 336), 3C (352, 365, 360, 368, 364, 372, 376, 380), 4 (416, 420)] a required time period estimation part for estimating a time period required to reach each of the stop point candidates can be observed.); set a stop point (Wilson: [0060] FIG. 3C shows expanded views of steps 332 and 336 of the flow chart of FIG. 3B. Step 332 determines a rendezvous location for the autonomous vehicle to meet the EMS vehicle in the event of a medical emergency of a passenger traveling in the autonomous automotive vehicle and requiring emergency medical treatment followed by transport to a hospital. In step 352 a list of safe rendezvous locations is determined...; also see ¶'s [0061-0063]; [at least FIG 4 (416)] a stop point setting part for setting a stop point can be observed.); and control the vehicle to travel to the stop point and stop at the stop point (Regmi: [0038] processor 410 may communicate with the ambulance using V2V communication through communication device 440 such that the ambulance and the school bus move toward one another simultaneously. The ambulance and the school bus may thus meet in a middle location (i.e., meet half-way) to save critical time.), wherein the processor is configured to set the stop point from one or more of the plurality of stop point candidates each satisfying a condition that the required time estimated with respect thereto is equal to or less than the target time period (Wilson: [0060-0063]), and the processor is further configured to transmit a first control signal to a power steering of the vehicle to cause the vehicle to keep traveling in a lane (Regmi: [0034] For example, the school bus may be driving in an inner lane of road, while the outer lane is occupied by other vehicles which do not allow the school bus to change lane to the outer lane for pulling over. In such an event that the vehicle also fails to execute the evacuation plan according to mode B, processor 410 may subsequently attempt to drive the vehicle with an autonomous-driving mode having the next highest autonomous-driving level, which is autonomous-driving mode C (having autonomous-driving level of 2). Namely, while maintaining the school bus in the inner lane, processor 410 may attempt to slow down the school bus autonomously until the school bus is fully stopped in the inner lane.) and a second control signal to an engine of the vehicle to cause the vehicle to travel at a vehicle speed which is lower than a predetermined value until the vehicle reaches the stop point, when the physical abnormality of the driver is detected (Regmi: [0033] At 540, process 500 may involve processor 410 determining an evacuation plan based on the emergency severity...emergency evacuation system 400 may command the vehicle to autonomously pull over to a safe location in a vicinity of the vehicle, such as a side of a road, a shoulder of the road, or a parking lot by the road. When operated in autonomous-driving mode C, emergency evacuation system 400 may command the vehicle to autonomously reduce the speed of the vehicle until the vehicle fully stops; [0034] processor 410 may subsequently attempt to drive the vehicle with an autonomous-driving mode having the next highest autonomous-driving level, which is autonomous-driving mode C (having autonomous-driving level of 2). Namely, while maintaining the school bus in the inner lane, processor 410 may attempt to slow down the school bus autonomously until the school bus is fully stopped in the inner lane.) (Motivation addressed: see claim 1 (supra)).
Wherein “the processor is further configured to transmit a first control signal to a power steering of the vehicle to cause the vehicle to keep traveling in a lane” is interpreted as lane-keeping; and “a second control signal to an engine of the vehicle to cause the vehicle to travel at a vehicle speed which is lower than a predetermined value until the vehicle reaches the stop point, when the physical abnormality of the driver is detected” is interpreted as braking either by engine retarding or modern ABS.
Because the prior art combination of Wilson (US 20190361451 A1) in view of Regmi (US 20180120837 A1) teaches which that is claimed in regards to claim 1, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           
/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663